Citation Nr: 1455723	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and chronic obstructive pulmonary disease (COPD), prior to June 26, 2000.
 
2.  Entitlement to an evaluation in excess of 30 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, from June 4, 2002, to September 22, 2009.
 
3.  Entitlement to an evaluation in excess of 60 percent for lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, since September 23, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine at L5-S1.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracic spine.

6.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity with diabetic neuropathy

7.  Entitlement to a separate evaluation for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963, and from May 1963 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which-in pertinent part denied entitlement to a rating higher than 30 percent for the lobectomy residuals.  The Veteran has moved several times.  As a result, jurisdiction has alternated between the Winston-Salem and Atlanta, Georgia ROs. He currently resides in the jurisdiction of the Atlanta, RO.
A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran has indicated his various service-connected disabilities have interfered with employment activities, he has not alleged that he is unemployable.  He has instead indicated that he willingly retired and then engaged in minimal, part-time work.  Hence, no TDIU claim is therefore inferred.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In June 2014, the Board remanded the case to the Appeals Management Center (AMC) in Washington, DC for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the issue of evaluation of the right lower lung lobectomy for a new examination.  The examiner was specifically instructed to comment on the presence or absence of cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  Unfortunately, the April 2012 examination report noted that the VA examiner was unable to fully comply with that directive.  She commented in a May 2012 addendum to her report that she could not comment on cor pulmonale, as the cardiologist performing the testing stated that "A systolic pressure cannot be estimated reliably in this study."  Hence, the Board remanded again in June 2014 for another examination and so that identified treatment records could be obtained.

The documentation in the electronic claims file reflects a July 2014 AMC request for physical examination but no examination report or other document that reflects an examination was cancelled.  Further, although the case was returned to the Board in October 2014, there is not a Supplemental Statement of the Case (SSOC) in response to the records added to the file after the June 2014 remand.  See 38 C.F.R. § 19.31 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination or examinations to assess the current severity of the Veteran's service-connected residuals of lobectomy of the right lower lung due to granuloma, with chronic bronchitis and COPD, to include consideration of the presence of cardiac complications such as cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  All required testing must be accomplished.  Any pulmonary function test conducted must include pre- and post-bronchodilator studies and a DLCO (SB) test.

2.  In view of the passage of time, also schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's spine and associated neurological disabilities.  All indicated diagnostic tests should be conducted.

Aside from addressing the range of motion of the thoracolumbar spine, the examiner is requested to specifically address the extent, if any, of functional loss of use of the thoracolumbar spine due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of range of motion.

Ask the examiner to please note and distinguish the lower extremity peripheral neuropathy that is due to the lumbar spine symptomatology, and that which is due to the Veteran's diabetic peripheral neuropathy.  Please provide a full explanation for the distinctions noted.  

3.  Thereafter, the AOJ must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



